                                    Case 3:20-cv-06849-CRB Document 18 Filed 03/17/21 Page 1 of 3



                       1     DEVIN H. FOK, ESQ., Bar No. 256599
                             devin@devinfoklaw.com
                       2     DHF LAW, PC
                       3     16 N. Marengo Ave., Suite 403
                             Pasadena, CA 91101
                       4     Telephone: 888-651-6411
                             Facsimile: 818-484-2023
                       5
                             Attorney for Plaintiff
                       6     BRIAN PATRICK LEMINGS
                       7     ROD M. FLIEGEL, Bar No. 168289
                             rfliegel@littler.com
                       8     BRIDGET O’HARA, Bar No. 313945
                             bohara@littler.com
                       9     LITTLER MENDELSON, P.C.
                             333 Bush Street, 34th Floor
                    10       San Francisco, California 94104
                             Telephone: 415.433.1940
                    11       Facsimile: 415.399.8490
                    12       Attorneys for Defendant
                             CHECKR, INC.
                    13

                    14                                          UNITED STATES DISTRICT COURT

                    15                                      NORTHERN DISTRICT OF CALIFORNIA

                    16

                    17       BRIAN PATRICK LEMINGS, as an                  Case No. 3:20-cv-06849-CRB
                             individual,
                    18                                                     STIPULATION AND [PROPOSED] ORDER
                                                    Plaintiff(s),          FOR DISMISSAL WITH PREJUDICE
                    19
                                      v.                                   Complaint Filed: August 25, 2020
                    20
                             CHECKR, INC., a California Corporation;
                    21       and DOES 1-10 inclusive,

                    22                              Defendant(s).

                    23

                    24

                    25

                    26

                    27

                    28
                                                                             1.
LITTLER MEND ELSO N, P.C.
       333 Bush Street
          34th Floor
                                                                                                   Case No. 3:20-cv-06849-CRB
   San Francisco, CA 94104

                                                STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
         415.433.1940



                             4834-5927-8294.1
                                    Case 3:20-cv-06849-CRB Document 18 Filed 03/17/21 Page 2 of 3



                       1              IT IS HEREBY STIPULATED by and between Plaintiff Brian Patrick Lemings and

                       2     Defendant Checkr, Inc., through their undersigned counsel, that each of Plaintiff’s claims asserted

                       3     against Defendant in the above-captioned action are hereby dismissed with prejudice. Each party

                       4     shall bear its own attorneys’ fees and costs incurred herein.

                       5

                       6     Respectfully submitted,

                       7

                       8     DFH LAW, PC                                       LITTLER MENDELSON P.C.

                       9     By: /s/ Devin H. Fok                              By: /s/ Rod M. Fliegel
                    10            Devin H. Fok, Esq.                              Rod M. Fliegel
                                 16 North Marengo Ave., Suite 403                  333 Bush St., 34th Floor
                    11            Pasadena, CA 91101                               San Francisco, CA 94104
                                  (888) 651-6411                                   (415) 433-1940
                    12            Fax: (818) 484-2023                              Fax: (415) 399-8490
                    13           Attorneys for Plaintiff                       Attorneys for Defendant
                    14

                    15
                             Dated: March 16, 2021
                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                               2.
LITTLER MEND ELSO N, P.C.
       333 Bush Street
          34th Floor
                                                                                                         Case No. 3:20-cv-06849-CRB
   San Francisco, CA 94104

                                                STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
         415.433.1940



                             4834-5927-8294.1
                                    Case 3:20-cv-06849-CRB Document 18 Filed 03/17/21 Page 3 of 3



                       1                                            [PROPOSED] ORDER

                       2              Pursuant to stipulation of the parties, and good cause appearing therefor, IT IS SO ORDERED.

                       3

                       4     Dated: ______________,
                                      March 17      2021

                       5                                                           ___________________________
                                                                                   The Honorable Charles R. Breyer
                       6                                                           United States District Judge
                       7

                       8

                       9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                              3.
LITTLER MEND ELSO N, P.C.
       333 Bush Street
          34th Floor
                                                                                                       Case No. 3:20-cv-06849-CRB
   San Francisco, CA 94104

                                                STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
         415.433.1940



                             4834-5927-8294.1
